DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In addition, Applicant's arguments regarding claim 12 have been fully considered but they are not persuasive. 
Applicant argues regarding claim 1 that there is no disclosure in Jabara of rotational alignment of the microwave radio portion 162 and the cellular radio portion 164 relative to each other. The Examiner disagrees. In fact, Jabara discloses radio module 164 is comprised by antennas 180 and 182, which includes rotational alignment features 184 which ensures the alignment of antenna module 162, comprised by 166 as shown in Figs. 7 and 8.
In regards to claim 12, Applicant argues the pole not containing an opening for cooling. The claim does not recite this limitation argued. 
Claims 16 and 21 remain allowed. 
If further attempts are made to properly and completely define the invention, Applicant is advised to consider the paragraphs or columns and line numbers and/or figures in the references, as noted below.  Although the specified citations are representative of the teachings of the art and are applied to specific 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jabara et al. (US Pat. 9698477).
Jabara et al. disclose;
Regarding claim 1:
(in Figs. 1A, 1B, 7 and 8) a modular monopole (100) for wireless communications, comprising: an antenna module (162) having [an antenna module] floor (172), [an antenna module] ceiling (170) and a side wall (168) that form an antenna compartment (forming a housing module, 162), wherein at least one antenna (166) resides within the antenna compartment (housing module, 162); a radio module (164) having a floor (204), a ceiling (202) and a side wall (200) that form a radio compartment (forming the housing module, 164), wherein at least one remote radio unit (RRU) (192) resides within the radio compartment (housing module, 164); and a base (defined by 102); wherein the base (102), the radio module (164), and the antenna module (162) are arranged in vertically stacked relationship (See Figs.), with the base (102) below the radio module (164) and the antenna module (162) above the radio module (164); wherein the antenna module (162) includes a first hollow post (defined by pipe, 150) that extends between the antenna module floor (172) and the antenna module ceiling (170), and wherein the radio 
Regarding claim 8:
the at least one antenna (166) is a plurality of antennas (See Fig. 9).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jabara et al. (US Pat. 9698477) in view of Caldwell et al. (US 20100026604).
Regarding claim 2:
Jabara et al. is silent on that each of the antenna module, the radio module, and the base is cylindrical and has a diameter, and wherein each of the diameters of the antenna module, the radio module and the base is substantially identical.
Caldwell et al. discloses (in Fig. 1) each of the antenna module (15.7), the radio module (20), and the base is cylindrical and has a diameter, and wherein each of the diameters of the antenna module, the radio module and the base is substantially identical (Para. 0662, Lines 8-11: Para. 0084, Lines 1-2; See Fig. 1).
Accordingly, if would have been an obvious matter of design consideration to design the modular monopole to have a constant diameter over the entire length or vary along its length as well as for different uses (Para. 0064, Lines 1-2), especially since such design consideration would have been knowledge within the purview of one of ordinary skill in the art, thereby suggesting the obviousness of the design consideration.

Claims 3-5 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jabara et al. (US Pat. 9698477) in view of Carthauser (EP 1404048).
Regarding claim 3:
Jabara et al. is silent on that a distribution module having a distribution compartment, wherein at least one cable distribution unit resides within the distribution compartment, the cable distribution unit configured to receive power conductors and optical fibers from a trunk cable, and wherein the distribution module is in vertically stacked relationship with the base, the radio module and the antenna module.
Carthauser discloses (in Figs. 1 and 2) a distribution module (9) having a distribution compartment (27), wherein at least one cable distribution unit (12) resides within the distribution compartment (27), the cable distribution unit (12) configured (using 26, brackets) to receive power conductors and optical fibers from a trunk cable (cables via 61), and wherein the distribution module (9) is 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the cable arrangement taught by Carthauser into modular monopole of Jabara et al. for the benefit of routing the cable within the compartment for signal processing (Page 6, Para. 0016, and Lines 2-4).
Regarding claim 4:
Jabara et al. is silent on that the distribution module is located between the base and the radio module.
Carthauser discloses the distribution module (9) is located between the base (49) and the radio module (second 16).
Accordingly, would have been an obvious matter of design consideration to arrange the distribution module between the base and the radio module as shown by Carthauser and implemented into the modular monopole of modified Jabara since radio mast, especially those for the mobile communication should ideally be set up in such a way that a comprehensive coverage is guaranteed (Page 1, Para. 0002, Lines 1-2}, especially since such design consideration would have been knowledge within the purview of one of ordinary skill in the art, thereby suggesting the obviousness of the design consideration.
Regarding claim 5:
Jabara et al. is silent on that the distribution module is located in the base.
Carthauser discloses the distribution module (9) is located in the base (49).
Accordingly, it would have been an obvious matter of design consideration to arrange the distribution module between the base and the radio module as shown by Carthauser and implemented into the modular monopole of modified Jabara since radio mast, especially those for the mobile communication should ideally be set up in such a way that a comprehensive coverage is guaranteed (Page 1, Para. 0002, Lines 1-2), especially since such design consideration would have been knowledge within the purview of one of ordinary skill in the art, thereby suggesting the obviousness of the design consideration.
Regarding claim 9:
Jabara et al. is silent on that a cable connecting the cable distribution unit with the RRU is routed within the monopole, wherein the base section of the monopole includes an access window.
Carthauser discloses a cable (in 12) connecting the cable distribution unit (12) with the RRU is outed within the monopole (7), wherein the bass section (43) of the monopole (3 includes an access window (64).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement an access window together with other arrangements along the modular monopole as taught by Carthauser into the antenna mast of Jabara et al. for the benefit of providing means of opening to read meter in the compartment (Page 6, Para. 00147, Lines 2-3).
Regarding claim 10:
Jabara et al. is silent on that the base section is configured such that the cable distribution unit is mounted between about 6 and 15 feet above the ground.
Carthauser discloses the base section (43) is configured such that the cable distribution unit (123 is mounted above the ground (See Figs.).
Accordingly, it would have been an obvious matter of design consideration to arrange the distribution module between the base and the radio module as shown by Carthauser and implement into the mast of Jabara et al. since radio masts, especially those for mobile communication, should ideally be set up in such a way that a comprehensive coverage is guaranteed (Page 1, Para. 0002 and Lines 1- 2), especially since such design consideration would have been knowledge within the purview of one of ordinary skill in the art, thereby suggesting the obviousness of the design consideration.
Jabara as modified is silent on that the arrangement of cable distribution is about 6 and 15 feet above the ground.
Accordingly, it would have been an obvious matter of design consideration to design the cable distribution within some predetermined height above the around to accommodate other components like heat regulation system as contemplated by Carthauser (Page 7, Para, 0078, Lines 1-4), especially since such design consideration would have been knowledge within the purview of one of ordinary skill in the art, thereby suggesting the obviousness of the design consideration.
Regarding claim 11:
Jabara et al. is silent on that the cable distribution unit is configured to receive optical fibers and power conductors.
Carthauser discloses the cable distribution unit (12) is configured to receive optical fibers and power conductors (cables inside 12).
Accordingly, it would have been an obvious matter of design consideration to arrange the cables and power conductors within the distribution unit as shown by Carthauser and implement the arrange into Jabara et al. especially since such design consideration would have been knowledge within the purview of one of ordinary skill in the art, thereby suggesting the obviousness of the design consideration.

Claims 12, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jabara et al. (US Pat. 9698477) in view of Hager (US 20140182811) and Caldwell et al. (US 20100026604).
Regarding claim 12:
Jabara et al. disclose (in Figs. 1A, 1B, 2A-2D, 3A-3B, 7 and 8) a modular monopole (100) for wireless communications, comprising: an antenna module (162) having a radio module floor (172), a radio module ceiling (170), a first hollow post (defined by the rod in 162) connecting the floor (172) and the ceiling (170), and a side wall (168) that form an antenna compartment (forming the housing, 162) wherein at least one antenna (166) resides within the antenna compartment (housing module, 162); a radio module (164) having a floor (204), a ceiling (202) and a side wall (200) that form a radio compartment (forming the housing, 164), wherein at least one remote radio unit (RRU) (192) resides within the radio compartment (housing module, 164); and a base (defined by 102); wherein the base (102), the radio module (164), and the antenna module (162) are arranged in vertically stacked relationship (See Figs.), with the base (102) below the radio module (164) and the antenna module (162) above the radio module (164); further comprising a cooling module (138) in the base (102); wherein the radio module (164) includes a second hollow post (defined by pipe, 150) connecting the radio module floor (204) and the radio module ceiling (202).
Jabara et al. is silent on that the second hollow post including an opening, the opening in fluid communication with the cooling module, wherein the opening is located within the radio module between 
Hager discloses (in Figs. 1, 2 and 3a) a second hollow post (14) including opening (16), the opening (16) in fluid communication with the cooling module (28/32), wherein the opening (16) is closer to the radio module (8, 8’) than the radio module ceiling (defined by the ceiling where 33 is mounted in Fig. 1) such that air flows (defined by the arrows) vertically in the radio module (8), and further comprising at least one vent (18) in the radio module side wall adjacent the radio module ceiling (top of 34).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the opening with the cooling module as taught by Hager into the modular monopole of Jabara et al. for the benefit of providing airflow along the module and thus cool the module (Para. 0023, Lines 3-4).
Jabara as modified is silent on that the opening is located within the radio module between the radio module floor and the radio module ceiling. 
Caldwell et al. disclose (in Figs. 1-3) an opening (50) is located within the radio module (20) between the radio module floor (defined by the base of 20) and the radio module ceiling (defined by the top of 20).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the opening and arranged as taught by Caldwell et al. into the modified device of Jabara for the benefit allowing for insertion of a vertical member that holds a concealed antennas and pole to vertical member attachment hardware (Para. 0069, Lines 13-16).
Regarding claim 13:
Jabara et al. is silent on that the cooling module includes a fan and an air intake section.
Haber discloses the cooling module (28/32) includes a fan (52) and an air intake section (30; Para. 0058, Lines 1-2; Para. 0062, Lines 1-2).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the tar and intake section taught by Hager into the modular monopole of Jabara et 
Regarding claim 15:
Jabara et al. is silent on that an air conveying unit is located in the base and configured to force air upwardly through the second hollow post.
Hager discloses an air conveying unit the square shaped Blocks in 22) is located in the base (20) and configured to force air (air flow defined by the arrows) upwardly through the second hollow post (14).
Accordingly, if would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the air conveying unit as taught by Hager into the modular monopole of Jabara et al. for the benefit of directing the air flow along and/or through the modules by means of the inlet in the passage (Para. 0057, Lines 12-13) thereby cooling the module (Para. 0062, Lines 6-8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988. The examiner can normally be reached General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





BI
/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845